           Case 2:21-cv-01647-JDW Document 13 Filed 09/03/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KATHY BEUTLER,
                                                    Case No. 2:21-cv-01647-JDW
                  Plaintiff,

         v.

UNITED OF OMAHA LIFE INSURANCE
COMPANY,

                  Defendant.


                                       MEMORANDUM

                 “[A] rule is a rule, and let’s face it, without rules, there’s chaos.”

              Seinfeld: The Big Salad (NBC television broadcast Sept. 29, 1994)



          In two separate filings this week, Plaintiff’s counsel has disregarded the

    Court’s rules. On September 1, 2021, she filed an opposition to a motion to

    dismiss after the deadline to do so. The opposition is single-spaced, even though

    the Court’s Policies and Procedures state, “All written submissions to the Court

    must be double-spaced ….” (Policies and Procedures of Hon. Joshua D. Wolson,

    § II.B.1.1) Because the filing was late, the Court issued an Order to Show Cause

    why the Court should not strike the opposition. In its Order to Show Cause, the

    Court directed Plaintiff to file a memorandum that “complied with Judge

    Wolson’s Policies and Procedures (i.e., double-spaced). (ECF No. 11 (emphasis




1   http://www.paed.uscourts.gov/documents/procedures/wolpol.pdf
       Case 2:21-cv-01647-JDW Document 13 Filed 09/03/21 Page 2 of 3




added). The Court thought its instruction was clear. But on September 2, 2021,

Plaintiff’s counsel filed a response that is again single-spaced. Plaintiff’s counsel,

it seems, takes direction from the Court about as well as Homer Simpson takes

direction from the FBI’s witness protection program. (See The Simpsons: Cape

Feare (Fox television broadcast Oct. 7, 1993).)

      The Court has its rules for a reason. Some rules help ensure a level playing

field. Others help the Court do its job. And while parties are always free to ask

the Court for relief from a rule that imposes a burden, they are not free to

disregard the Court’s rules, let alone specific directives that the Court puts in its

orders. No doubt, some might think that this transgression was minor and does

not warrant the Court’s attention. But that’s a double-edged sword, because

the burden of compliance was also minor. Plaintiff’s counsel just had to change

a setting on her word processor, nothing more. And, her violation was not

something about which she can claim to have been unaware—it would have

been obvious on the screen in front of her as she finalized her draft. The Court

will not permit parties before it to choose the rules with which they comply and

the rules that they ignore.

      That said, the minor nature of the transgression requires only a minor

punishment. The Court will therefore strike the non-compliant response to the

Court’s Order to Show Cause. It will direct Plaintiff’s counsel to file a compliant

version before the deadline in the Court’s Order to Show Cause (September 10,

2021). And, it will direct Plaintiff’s counsel to include an addendum that (a)




                                          2
       Case 2:21-cv-01647-JDW Document 13 Filed 09/03/21 Page 3 of 3




explains why Plaintiff’s counsel did not comply with the Court’s rules the first time

(hopefully that explanation will be more than, “I overlooked it”) and (b) certifies

that, since receiving this Memorandum, Plaintiff’s counsel has re-reviewed the

Court’s Policies and Procedures and will comply with them going forward.

                                       BY THE COURT:


                                       /s/ Joshua D. Wolson
                                       HON. JOSHUA D. WOLSON
                                       United States District Judge

September 3, 2021




                                         3
